DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 12/21/2021, claims 1, 5, 6, 9, 11, 13, 16 and 19 were amended and 2, 12 and 17 were cancelled. Therefore, claims 1, 3-11, 13-16 and 18-20 remain pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1, 11 and 16 recite the following, with the abstract ideas underlined, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:


1. A method of providing a game strategy guide, comprising: providing a user with a game strategy guide interface including at least one adjustable parameter (method of organizing human activity); receiving a value of the parameter adjusted by a user input (method of organizing human activity); calculating a score associated with an achievement of a game goal based on the adjusted value of the parameter (mental process); and providing the user with information associated with the calculated score through the game strategy guide interface, wherein, when the value of the parameter is adjusted by the user input, the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted value of the parameter (method of organizing human activity).

11. (Currently Amended) A method of providing a game strategy guide, comprising: calculating a score associated with an achievement of a game goal based on current state information of a game character of a user (method of organizing human activity); providing a user terminal of the user with a game strategy guide interface including at least one adjustable parameter associated with the calculated score (method of organizing human activity); receiving change information of the current state information from the user terminal and adjusting a value of the parameter by the change information (method of organizing human activity); recalculating the score based on the received change information (mental process); and transmitting information associated with the recalculated score to the user terminal, wherein when the value of the parameter is adjusted by the change information, the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted value of the parameter (method of organizing human activity).

16. (Currently Amended) An apparatus for providing a game strategy guide, comprising: by the processor, the processor is configured to: provide a user with a game strategy guide interface including at least one adjustable parameter (method of organizing human activity); receive a value of the parameter adjusted by a user input; calculate a score associated with an achievement of a game goal based on the adjusted value of the parameter (mental process); and provide the user with information associated with the calculated score through the game strategy guide interface, wherein, when the value of the parameter is adjusted by the user input, the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted value of the parameter (method of organizing human activity).

The limitations in claims 1, 11 and 16 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. a user terminal, a processor,  etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute a set of rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.

Regarding dependent claims 3-10, 13-15 and 18-20:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1, 3-11, 13-16 and 18-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of “a user terminal”, “a processor”, etc. used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility.  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-11, 13, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Batty et al (US 10,926,178).
In regards to claim 1 Batty discloses:
providing a user with a game strategy guide interface including at least one adjustable parameter (10:30-60, Fig. 4B, offensive and defensive tactics are customizable by players);

receiving a value of the parameter adjusted by a user input (10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics);

calculating a score associated with an achievement of a game goal based on the adjusted value of the parameter (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated); and

providing the user with information associated with the calculated score through the game strategy guide interface (Fig. 4B, provided to the user is the offensive and counter tactics which are used to calculate the overall team rating).

wherein, when the value of the parameter is adjusted by the user input, the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted value of the parameter (8:18-30, 10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics, 8:18-30, scoring chances are calculated based at least on the overall team ratings).

In regards to claim 3 Batty discloses that which is discussed above. Batty Further discloses:
calculating the score associated with the achievement of the game goal based on current state information of a game character of the user (9:17-42, based at least on the selected players an overall team rating is calculated); and

providing the user with the game strategy guide interface including the information associated with the calculated score (Fig. 4B, provided to the user is the overall team rating).

In regards to claim 4 Batty discloses that which is discussed above. Batty Further discloses that:
when state information of a game character of the user changes by the user input, calculating the score based on the changed state information (9:17-42, the calculated overall team score varies on whether a user places a certain player in the starting line-up or not).


In regards to claim 7 Batty discloses that which is discussed above. Batty Further discloses that:
the game strategy guide interface indicates therein current state information of a game character of the user, wherein the current state information of the game character includes information associated with at least one of an ability or an attribute of the game character (Fig. 4B, the current tactic of the team is provided which is associated with an ability and an attribute of the players selected in calculating the overall team score).

In regards to claim 8 Batty discloses that which is discussed above. Batty Further discloses that:
the game strategy guide interface includes at least one parameter selected from among a plurality of adjustable parameters based on a level of influence on the achievement of the game goal (6:23-39, Fig. 4B, for example provided is the current tactics which are adjustable and influences the achievement of winning in the game simulation).

In regards to claim 9 Batty discloses that which is discussed above. Batty Further discloses that:
the achievement of the game goal includes one of a completion of a game quest, a completion of a game mission, a success in a raid, a victory against a boss character, or a victory against a game character of another user (4:50-58, 6:23-39, Fig. 4B, the achievement includes winning in the game simulation against another team of another user), and 

the score indicates a probability value of a probability of achieving the game goal (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated, the examiner interprets the overall score of a team to indicate a probability of winning the game (i.e., a player with a higher overall team score is more likely to win a game than a player with a lower overall team score)).

In regards to claim 10 Batty discloses that which is discussed above. Batty Further discloses:
A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (14:31 – 18:8, for example processor 502 executes stored instructions).

In regards to claim 11 Batty discloses that which is discussed above. Batty Further discloses:
calculating a score associated with an achievement of a game goal based on current state information of a game character of a user (9:17-42, based at least on the selected players an overall team rating is calculated);

providing a user terminal of the user with a game strategy guide interface including at least one adjustable parameter associated with the calculated score (Fig. 4B, provided to the user is the offensive and counter tactics which are used to calculate the overall team rating);

receiving change information of the current state information from the user terminal and adjusting a value of the parameter by the change information (10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics); 

recalculating the score based on the received change information (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated); and 

transmitting information associated with the recalculated score to the user terminal (Fig. 4B, provided to the user is the offensive and counter tactics which are used to calculate the overall team rating);

wherein when the value of the parameter is adjusted by the change information, the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted value of the parameter (8:18-30, 10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics, 8:18-30, scoring chances are calculated based at least on the overall team ratings).

In regards to claim 13 Batty discloses that which is discussed above. Batty Further discloses:
wherein the calculating of the score comprises: calculating the score based on the parameter (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated).


In regards to claim 15 Batty discloses that which is discussed above. Batty Further discloses that:
the game strategy guide interface indicates therein the current state information of the game character of the user, wherein the current state information of the game character includes information associated with at least one of an ability or an attribute of the game character (Fig. 4B, the current tactic of the team is provided which is associated with an ability and an attribute of the players selected in calculating the overall team score).

In regards to claim 16 Batty discloses that which is discussed above. Batty Further discloses:
a memory (14:31 – 18:8, for example memory 504); and

a processor (14:31 – 18:8, for example processor 502 executes stored instructions),

wherein the memory is configured to store instructions executable by the processor (14:31 – 18:8, for example memory 504 stores instructions which are to be executed by processor 502), and 1when the instructions are executed by the processor, the processor is configured to:

provide a user with a game strategy guide interface including at least one adjustable parameter (10:30-60, Fig. 4B, offensive and defensive tactics are customizable by players);

receive a value of the parameter adjusted by a user input (10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics);

calculate a score associated with an achievement of a game goal based on the adjusted value of the parameter (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated); and

provide the user with information associated with the calculated score through the game strategy guide interface (Fig. 4B, provided to the user is the offensive and counter tactics which are used to calculate the overall team rating),
wherein, when the value of the parameter is adjusted by the user input, the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted value of the parameter.

In regards to claim 17 Batty discloses that which is discussed above. Batty Further discloses that:
when the parameter is adjusted by the user input (10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics)

 the game strategy guide interface is configured to provide information associated with a change in a probability index indicating a probability of the achievement of the game goal based on the adjusted parameter (8:18-30, scoring chances are calculated based at least on the overall team ratings).

In regards to claim 18 Batty discloses that which is discussed above. Batty Further discloses that:
the processor is configured to:
calculate the score associated with the achievement of the game goal based on current state information of a game character of the user (9:17-42, based at least on the selected players an overall team rating is calculated); and
provide the user with the game strategy guide interface including the information associated with the calculated score (Fig. 4B, provided to the user is the offensive and counter tactics which are used to calculate the overall team rating).

In regards to claim 20 Batty discloses that which is discussed above. Batty Further discloses that:
the game strategy guide interface indicates therein current state information of a game character of the user,

wherein the current state information of the game character includes information associated with at least one of an ability or an attribute of the game character (Fig. 4B, the current tactic of the team is provided which is associated with an ability and an attribute of the players selected in calculating the overall team score).

Tentatively Allowable Subject Matter
Claims 5-6, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the U.S.C. 101 rejections noted above.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that Batty does not disclose “receiving a value of the parameter adjusted by a user input”. The examiner must respectfully disagree. Batty discloses a parameter which is adjustable by the user input (10:30-60, Fig. 4B, Fig. 4C, where the tactic parameter is adjustable and the “value” of the parameter input by the player is the specific tactic selected by the player). 
Applicant argues that Batty does not disclose “calculating a score associated with an achievement of a game goal based on the adjusted value of the parameter”. The examiner must respectfully disagree. Batty disclose that a team rating is calculated based on the tactic which the player selected (13:42 – 14:6, Fig. 4C, based at least on the selected tactic an overall team rating is calculated). Therefore, if the value of the tactic which a player inputs and selects is a first tactic, a first team rating is calculated and if the value of the tactic is a second tactic, a second team rating is calculated. 
Applicant argues that Batty does not disclose “providing information associated with a change in a probability index …based on the adjusted value of the parameter”. The examiner must respectfully disagree. Batty discloses that the probability index is tied to and calculated based on the tactic selected by the player (8:18-30, 10:30-60, Fig. 4C the server presents players with an interface to allow players to select their respective offensive and counter tactics, 8:18-30, scoring chances are calculated based at least on the overall team ratings). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715